NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 11a0218n.06

                                            No. 10-4070

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

SEATA STEPHENS, Wife and Administratrix of                                              FILED
the Estate of Deceased, Jeffery L. Stephens,                                        Apr 08, 2011
                                                                              LEONARD GREEN, Clerk
          Plaintiff-Appellee,

v.
                                                           ON APPEAL FROM THE
CITY OF AKRON,                                             UNITED STATES DISTRICT
                                                           COURT FOR THE NORTHERN
          Defendant,                                       DISTRICT OF OHIO

and

MICHAEL MILES; JOSEPH SIDOTI,

          Defendants-Appellants.


                                                      /

Before:          MARTIN, SUHRHEINRICH, and KETHLEDGE, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Police Officers Michael Miles and Joseph Sidoti

appeal the district court’s denial of their motion for summary judgment on the basis of qualified

immunity for events arising out of a tragic incident where they shot and killed Jeffery Stephens, Sr.

Despite our repeated admonishment that a denial of a motion for qualified immunity may only be

appealed if it is based on a pure issue of law, the Officers challenge the district court’s conclusion

that material questions of fact exist that preclude resolving this matter on summary judgment.

Because the Officers’ claims present the precise factual dispute we lack jurisdiction to resolve, we

DISMISS the appeal.
No. 10-4070
Stephens v. City of Akron, et al.
Page 2

                                                   I.

        Jeffery Stephens, Sr. and his wife, Seata Stephens, hosted a Fourth of July party at their

home. In the early morning hours of July 5, 2008, a fight broke out between Jeffery Stephens, Jr.

and Reggie Valentine, a social friend who had been at the party. Valentine eventually wound up

pointing his gun at Jeffery, Jr. Fearful of what might happen, Seata retrieved her gun and tried to

use the threat of force to make Valentine leave. Valentine fired a few shots in the air. Seata

responded by firing a few shots in the ground, and retreated inside where she called 911.

        Valentine left the Stephens’ home, but Jeffery, Sr. and Jeffery, Jr. took Seata’s gun, and set

out to try and talk to Valentine about what happened. Officers Miles and Sidoti responded to Seata’s

911 call, and approached Jeffery, Sr. and Jeffery, Jr. in their police cruiser. Upon seeing the police

approaching, Jeffery, Jr. told Jeffery, Sr. to drop the gun. Jeffery, Jr. testified that Jeffery, Sr.

dropped the gun in the grass next to the sidewalk.

        Events transpired very quickly after the Officers arrived. Jeffery, Jr. complied with the

Officers’ directions to get on the ground. Jeffery, Sr. did not initially get on the ground when Jeffery,

Jr. did. Officer Sidoti testified at his police interview on July 8 that he saw Jeffery, Sr. reaching for

his gun and shot him before he could put his hand on the weapon. Officer Miles testified at his July

8 police interview that he fired because he saw a gun in Jeffery, Sr.’s hand. In his deposition on

October 15, 2009, Officer Miles testified that he did not fire until he saw that Jeffery, Sr. had a gun

in his hand and pointed at him. After Jeffery, Sr. fell to the ground, Officer Miles stated that he

kicked the gun away so it was out of Jeffery, Sr.’s reach. Jeffery, Sr. died from the gun shot wounds.
No. 10-4070
Stephens v. City of Akron, et al.
Page 3

        Although Jeffery, Jr. was facing away from Jeffery, Sr. at the time of the shooting, the

commotion awakened Edna Jennings, one of the Stephens’ neighbors. Jennings testified that Jeffery,

Sr. was complying with the Officers’ direction to get on the ground when the Officers shot him.

        Faced with this conflicting testimony, the district court found that there were disputed issues

of fact precluding summary judgment. The district court held that there is a disputed issue of

material fact as to whether Jeffery, Sr. was armed at the time of the shooting in light of Jeffery, Jr.’s

testimony that he had dropped the gun into the grass when they saw the patrol car approaching.

Additionally, based on Jennings’s testimony, the district court determined that there was a disputed

question of material fact as to whether Jeffery, Sr. was attempting to comply with Officer Sidoti’s

commands to get on the ground when both officers shot him.

                                                   II.

        We review a district court’s denial of summary judgment on the grounds of qualified

immunity de novo. Bishop v. Hackel, – F.3d —, 2011 WL 291951, at *5 (6th Cir. Feb. 1, 2011).

“A denial of a claim of qualified immunity is immediately appealable only if the appeal is premised

not on a factual dispute, but rather on neat abstract issues of law.” Id. at *4 (quoting Johnson v.

Jones, 515 U.S. 304, 317 (1995)) (internal quotations omitted). We only have jurisdiction to

consider an appeal from a denial of qualified immunity if the defendant does not dispute the facts

alleged by the plaintiff. See, e.g., id.; Everson v. Leis, 556 F.3d 484, 496-97 (6th Cir. 2009).

“Alternatively, [i]f, instead, the defendant disputes the plaintiff’s version of the story, the defendant

must nonetheless be willing to concede the most favorable view of the facts to the plaintiff for
No. 10-4070
Stephens v. City of Akron, et al.
Page 4

purposes of the appeal.” Bishop, 2011 WL 291951, at *4 (quoting Berryman v. Rieger, 150 F.3d
561, 563 (6th Cir. 1998) (internal quotation marks omitted) (alteration in original).

        The Officers’ briefs acknowledge these requirements, but nonetheless argue that the district

court drew impermissible inferences and incorrectly determined that there were disputed issues of

fact that could not be resolved on a motion for summary judgment. We disagree. While Jeffery, Sr.

is unavailable to recount what happened, Jeffery, Jr. and Jennings present a very different picture of

what took place, suggesting that it was unreasonable for the Officers to open fire. The Officers

maintain that the district court drew impermissible inferences and relied on speculation to conclude

that there were material questions of fact, but the district court’s conclusions find ample concrete and

non-speculative support in the deposition testimony of Jeffery, Jr. and Jennings. As such, the district

court’s thorough and thoughtful opinion appears to have correctly determined that the details of what

took place are in dispute and must be resolved by a trier of fact.

        Instead of acknowledging the factual dispute and conceding the plaintiff’s version of the

events, the Officers take the impermissible approach of arguing that the facts should be viewed in

a light most favorable to them. Even if a defendant appealing the denial of qualified immunity

disputes the district court’s factual conclusions, he or she “must be prepared to overlook any factual

dispute and to concede an interpretation of the facts in the light most favorable to the plaintiff’s

case.” Everson, 556 F.3d at 496 (quoting Berryman v. Rieger, 150 F.3d 561, 562 (6th Cir. 1998)

(internal quotation marks omitted). The Officers do not adhere to this jurisdictional requirement and

argue, based on their testimony, that the “undisputed” evidence establishes that Jeffery, Sr. was

armed. However, this overlooks Jeffery, Jr.’s testimony that his father had dropped the gun before
No. 10-4070
Stephens v. City of Akron, et al.
Page 5

the Officers got out of their car. Similarly, the Officers overlook Jennings’s testimony that Jeffery,

Sr. was complying with their directions to get on the ground, and argue that he was actually reaching

for his gun. By arguing that this Court should disregard the evidence supporting the plaintiff’s claim,

the Officers fail to concede an interpretation of facts most favorable to the plaintiff. This approach

is wholly inconsistent with our limited jurisdiction to hear interlocutory appeals from denials of

qualified immunity on issues of law.

                                                 III.

       The Officers’ appeal does not present an issue of law but instead challenges the district

court’s conclusion that there are disputed issues of fact surrounding the shooting of Jeffery, Sr. We

are therefore precluded from taking jurisdiction over this issue and DISMISS the appeal.